Citation Nr: 0428783	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-08 748A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to a compensable rating for eczema of the hands.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from December 1976 to 
February 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran maintains that his skin disorder is worse than 
currently evaluated.  The Board notes that he failed to 
report for a VA examination in 2002.  However, he is 
apparently incarcerated and it is not clear that the notice 
was sent to his correct address.  In view of the veteran's 
on-going complaints, the medical evidence received to date, 
the contentions advanced, and the posture of the case at this 
time, the Board finds that additional development in this 
area is indicated.    

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Medical Center (VAMC) in Tuskegee, 
Alabama, for the period from October 2001 
to the present.

2.  After obtaining the appropriate 
release, please obtain any available 
medical records from the Georgia Bureau 
of Prisons for the period from June 2001 
to the present.  If no records are 
available, that should be noted in the 
claims file.

3.  Make arrangements for the veteran to 
be afforded the appropriate examination 
to determine the nature and extent of his 
service-connected skin disorder.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a clinical history 
from the veteran.  All pertinent 
pathology found on examination should be 
noted in the reports of the evaluation.  
The examiner should identify all areas 
affected by eczema.  The examiner is also 
requested to state whether there has been 
a need for systemic steroid therapy and, 
if so, the duration of the therapy.  

If the veteran is unable to appear for a 
VA medical examination due to his 
incarceration, inquire of the Georgia 
Bureau of Prisons if they have the 
medical facilities and would be willing 
to evaluate the veteran's current skin 
disability.  Any relevant correspondence 
should be associated with the claims 
file.

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

